Title: From John Adams to Jonathan Jackson, 20 August 1798
From: Adams, John
To: Jackson, Jonathan



Dear Sir
Quincy Aug. 20th 1798

I have received your favor of this day. Col Dawes has declined his appointment—if you can suggest to me a proper person to fill his place, I shall be much obliged to you. Cannot the other commissioners meet & go on till a successor can be appointed to Mr. Dawes? I know of no man so fit, but he is a freeman, & cannot be compelled to serve.—I shall be at all times glad to see you.
your friend

John Adams.